Citation Nr: 1742106	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  10-24 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for right knee osteoarthritis to include as secondary to a service-connected left knee disability.

2. Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.

3.  Entitlement to a total disability rating by reason of individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968 and from June 1977 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2011, the Veteran appeared with his representative for a videoconference hearing before the undersigned.  A transcript of that proceeding has been associated with the record. 

In April 2016, the Board issued a decision denying, in pertinent part, the issue of entitlement to service connection for a right knee disability.  An appeal followed.  In November 2016, the United States Court of Appeals for Veterans Claims (Court) granted the parties' joint motion for remand (JMR).  Specifically, the Court set aside the portion of the Board's April 2016 decision denying the Veteran's claim for service connection for a right knee disability and remanded the matter to the Board for readjudication consistent with the JMR.  In doing so, the Court indicated that the Board failed to satisfy its duty to assist in providing the Veteran with an adequate examination.  The Board notes that its April 2016 decision remanded the issue of an increased rating for left knee degenerative joint disease, which remained undisturbed.

Additionally, the Board in the May 2017 remand in pertinent part, found that the issue of a total disability rating due to individual unemployability (TDIU) was reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Specifically, the Board identified a July 2008 statement in which the Veteran indicated seeking early retirement due to his orthopedic conditions.  A physician statement dated that same month indicated that the Veteran continuing to work would be "quite detrimental to his [] health."  Finally, at his April 2011 hearing, the Veteran reported that his knee conditions were one of the reasons he was forced to retire.  As such, this issue is properly before the Board.

The Board has also previously noted, in essence, that a claim to reopen a service connection claim for a lumbar spine disability had been raised by the record.  As there is no indication that this matter has been adjudicated by the Agency of Original Jurisdiction (AOJ), it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, review of the record reveals that the claims must again be remanded for additional development prior to appellate consideration.  

With respect to the Veteran's claimed right knee disability, the Board notes that where, as here, VA undertakes to provide an examination or obtain an opinion when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 46 (2007).  Accordingly, the Board finds that the claim must again be remanded to the AOJ in order to obtain an addendum medical opinion.  

In this case, the Veteran was provided a new VA examination in May 2017.  Report of the May 2017 VA examination reflects, in pertinent part, a diagnosis of osteoarthritis of the knees and genu recurvatum, bilaterally.  The examiner noted the Veteran's statements that he has "continuously had problem[s with] both knees" since an injury resulting in him wearing a cast for 6 weeks.  The examiner noted that the Veteran uses the assistance of knee braces, bilaterally, and a cane to help ambulate.  The examiner opined, in pertinent part, that the Veteran's right knee disability is "less likely than not caused by his service-connected left knee."  In doing so, the examiner noted that because the Veteran "[did] not exhibit abnormal gait . . . [the] right knee [disability] cannot be due to his service-connected left knee."  Additionally, he noted evidence that the Veteran's "joint complaints are secondary to gout and his lumbar spine."  

It is not clear whether or to what extent the examiner considered the Veteran's lay statements regarding right knee pain due to overcompensating for his left knee pain and instability in rendering an opinion.  For instance, a January 2008 statement reflects the Veteran's report that "[his] right knee swells up from limping to avoid pain on [his] left knee."  The Veteran also suggested severe seasonal flare-ups, i.e., winter.  Report of the October 2010 VA left knee examination also reflects "antalgic gait, offloading the left lower extremity."  Lastly, the Board notes the April 2011 physician statement, which reflects, in pertinent part, that the Veteran relies "more heavily" on his right knee due to pain in the left knee, which results in a limp.  In light of the foregoing, the Board finds that the Veteran has not been provided an adequate VA examination that accurately considers all the evidence of record pertaining to his claimed disability and the Board must therefore remand the issue for additional development.  

Next, the Board turns to the Veteran's claim of an increased rating for the left knee disability.  The record is replete with references to treatment for the left knee disability by private physicians and it is unclear whether all private treatment records have been associated with the file.  On remand, an effort needs to be made to associate any outstanding treatment records with the file.  

Lastly, the Board turns to the issue of TDIU.  As previously mentioned, the issue of entitlement to TDIU has been raised by the record in the context of an increased rating claim.  The Board notes that the Veteran's claim for TDIU is inextricably intertwined with the issues of entitlement to an increased rating for the left knee disability and service connection for the right knee disability.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding issues are inextricably intertwined when a decision on one issue would have a significant impact on a veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, arrange for the examiner who conducted the May 2017 VA examination, if available, to prepare an addendum opinion as to the nature and etiology of the Veteran's claimed right knee disability, and if deemed necessary, conduct a new examination. 

The electronic claims file must be made accessible to the examiner for review.  Following a review of the claims file and medical history, the VA examiner should offer an opinion as to the following:

a. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any identified right knee disability is proximately due to the Veteran's service-connected left knee disability.

b. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any identified right knee disability is aggravated (worsened beyond natural progression) by the Veteran's service-connected left knee disability.  (Aggravation is defined as a worsening of the underlying condition as compared to an increase in symptoms.)

Any opinion should reflect consideration of the Veteran's lay statements regarding symptomatology, including the Veteran's complaints that there is swelling in his right knee due to limping to avoid left knee pain.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the issues on appeal, to include the issue of entitlement to TDIU.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






